PER CURIAM.
Diana M. Campitelli appeals from the district court’s order declining to issue a temporary restraining order. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Campitelli seeks to appeal is neither a final order nor an appeal-able interlocutory or collateral order. See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976). Accordingly, we deny Campitelli’s motion to consolidate this appeal with Appeal No. 02-2325, deny her motion for emergency relief, deny leave to proceed in forma pauperis, and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.